DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, 11, 16, and 27 are objected to because of the following informalities:   
(1) Regarding claim 2:
Line 1 recites “wherein the indication of a mobility state”; the examiner suggests changing to “wherein the indication of the mobility state”.
(2) Regarding claim 6:
Line 3 recites “associated with the identified SSB”; there is a lack of antecedent basis, the examiner suggests changing to “associated with an identified SSB”.
(3) Regarding claim 11:
Lines 2-3 recite “for the RRC inactive state or RRC idle state of the UE”, the examiner suggests changing to “for the RRC inactive state or the RRC idle state of the UE”.
(4) Regarding claim 16:
Line 1 recites “wherein the indication of a mobility state”; the examiner suggests changing to “wherein the indication of the mobility state”.
(5) Regarding claim 27:
Lines 5-6 recites “wherein the paging notification includes the indication”; since claim 26 recites “a paging notification” and claim 27 recites “a second paging notification”; the examiner suggests to change line 5-6 of claim 27 to “wherein the second paging notification message includes the indication”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-15, 17-26, and 28-30 are allowed.
Claims 2, 6, 11, 16, and 27 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
(1) Regarding claims 1-14 and 28-30:
The present invention describes a method for wireless communications by a user equipment (UE), comprising transmitting, to a network entity, an indication of a mobility state of the UE, wherein the indication is transmitted based on a synchronization signal block (SSB) associated with a selected beam direction; and monitoring paging occasions for paging sent using a beam that is quasi-colocated with the selected beam direction associated with the SSB.  The closest prior art, WO/2019/099661 A1 being used in the written opinion of PCT/US2021/040835 discloses a WTRU to determine a paging multiplexing type (PMT) based on a first SCS and a second SCS, where the PMT is of a first type if the first and second SCS are different and a second type if the first and second SCS are the same; and the WTRU may determine a beam, time and frequency relationship among a paging control resource set (CORESET), a paging message, and/or the SSB based on the determined PMT, and the WTRU may monitor a paging occasion (PO) in one or more beams based on the determined beam, time and frequency relationship, but fails to disclose a UE transmitting, to a network entity, an indication of a mobility state of the UE, wherein the indication is transmitted based on a synchronization signal block (SSB) associated with a selected beam direction; and monitoring paging occasions for paging sent using a beam that is quasi-colocated with the selected beam direction associated with the SSB.
(2) Regarding claims 15-27:
The present invention describes a method for wireless communications by a network entity, comprising receiving, from a user equipment (UE), an indication of a mobility state of the UE, wherein the indication is received based on a synchronization signal block (SSB) associated with a selected beam direction; receiving, from a core network entity, a paging notification message indicating that paging is awaiting transmission to the UE and an indication that the UE supports beam-specific paging; and transmitting the page to the UE on a beam quasi-colocated with the selected beam direction associated with the SSB.  The closest prior art, WO/2019/099661 A1 being used in the written opinion of PCT/US2021/040835 discloses a WTRU to determine a paging multiplexing type (PMT) based on a first SCS and a second SCS, where the PMT is of a first type if the first and second SCS are different and a second type if the first and second SCS are the same; and the WTRU may determine a beam, time and frequency relationship among a paging control resource set (CORESET), a paging message, and/or the SSB based on the determined PMT, and the WTRU may monitor a paging occasion (PO) in one or more beams based on the determined beam, time and frequency relationship, but fails to disclose a network entity receiving, from a user equipment (UE), an indication of a mobility state of the UE, wherein the indication is received based on a synchronization signal block (SSB) associated with a selected beam direction; receiving, from a core network entity, a paging notification message indicating that paging is awaiting transmission to the UE and an indication that the UE supports beam-specific paging; and transmitting the page to the UE on a beam quasi-colocated with the selected beam direction associated with the SSB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Islam et al. (US 2019/0394749 A1) discloses a paging configuration in beamformed wireless communications.
WO/2018/144873 A1 discloses apparatuses for transmission of paging blocks in swept downlink beams.

This application is in condition for allowance except for the following formal matters: 
Objection to claims 2, 6, 11, 16, and 27.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/3/2022